DETAILED ACTION
Status of Claims
	Claims 1-15 are pending.
	Claim 15 is withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 21 November 2022 is acknowledged. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Examiner’s Note
The claim set dated 14 December 2020 has two “claim 12” and two “claim 13”.  The subsequent 12 or 13 will be identified as 12a and 13a, respectively.

Specification
The disclosure is objected to because of the following informalities: the specification refers to “a second conductive layer 5” and “This second conductive step 5” and therefore is inconsistent (page 8).  
Appropriate correction is required.

Claim Objections
Claims 1-2, 5-6, 9 and 11 are objected to because of the following informalities:  lines 4-5 lack consistency between “a first layer of photosensitive resin” (line 4) and “the first resin layer” (line 5).  Appropriate correction is required. See related phrasing in claims 2, 5-6, 9 and 11.  Similarly in claims 1-2, the claimed “a second layer of photosensitive resin” and “the second resin layer” should be more consistently presented.  
Claims 1, 2 and 8 are objected to because of the following informalities: “the component” (lines 9, 14, 18 and 21) may be more consistently written as “the timepiece component”.  Appropriate correction is required.  See related phasing in claims 2 and 8. 
Claims 1 and 2 are objected to because of the following informalities: “the layer (7)” may be more appropriately written as “the metallic layer (7)” (lines 17-18).  Appropriate correction is required.  See related phrasing in claim 2.  
Claims 1 and 13 are objected to because of the following informalities: the terms “a first electrically conductive layer” (lines 3-4, claim 1), “the first conductive layer” (lines 17-18, claim 1) and “said first layer”.  Appropriate correction is required.  
Claims 7-8 are objected to because of the following informalities: “the relief print” and “the print” (lines 1-2) should be more consistently presented.  In claim 8, “said stamp print” should be more consistently to align with claim 7.  Appropriate correction is required.  
Claim 11 is objected to because of the following informalities: “over all the exposed surfaces (sidewalls included)” may be more appropriately written such as “over all the exposed surfaces including sidewalls ”.  Appropriate correction is required.  
Claim 13 is objected to because of the following informalities: “the phrasing including “are of the…type” may be more appropriately written.  The term “type” is not necessary to describe the options (e.g. Au, Ti, etc.).  The phrasing may more appropriate state “…layer (5) include Au, Ti, Pt, Ag, Cr or Pd.”  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claimed “resulting from step c)” is indefinite because it is unclear what is being referred to with step c) since claim 2 lacks any reference to a step c). 
Regarding claim 9 and 11-12, the phrase “includes an optional step d)” is indefinite because claim 1 for which claims 9 and 11-12 depend upon is already inclusive of a step d).  It is unclear what relationship, if any, is present between step d of claims 9 and 11-12 and step d of claim 1.  Moreover, it is unclear how a step d of claim 9 is present after step b and inclusive of irradiated layers.  Steps a and b are not inclusive of irradiation.  
	Regarding claim 11, the phrase including “where it was protected by means of a resist deposited by stamping strate press step” is indefinite because it is unclear what is required by the phrasing.  It is unclear if a resist is being positively recited.  It is unclear what “stamping strafe press step” is referring to.  
Claim 13 recites the limitation "said second electrically conductive layer (5)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 depends from claim 1 which is not inclusive of a second electrically conductive layer. 
Claim 14 recites the limitation "said second electrically conductive layer (5)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 depends from claim 1 which is not inclusive of a second electrically conductive layer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiaccabrino et al. (US 2011/0146070) in view of Bacher et al. (“The LIGA technique and its potential for microsystems – a survey”, IEEE Transatctions on Industrial Electronics, Vol. 42, No. 5, 1995). 
Regarding claims 1-2, Fiaccabrino discloses a method of fabricating a multi-level metallic part (= a method for the fabrication of at least one component) comprising:
Providing a substrate (1) [0055], Figure 1 (= providing a substrate), depositing conductive layer (2) [0047], Figure 2 (= depositing thereon a first electrically conductive layer) and applying a resin layer (3) [0052] Figure 3 (= and applying a first layer of photosensitive resin);
Irradiating the resin layer by UV radiation through apertures of a mask (4) and removing the non-insulated zones (3a) [0054] Figures 4-5 (= irradiating the first resin layer through a mask defining at least a first level of the component and dissolving the non-irradiated areas of the resin layer to reveal, in places, the first electrically conductive layer);
Depositing a new layer of photosensitive resin (6), irradiating the photosensitive resin layer through a mask (7) and removing the non-irradiated parts [0063]-[0067] Figures 7-9 (= applying a second layer of photosensitive resin covering the structure resulting from step c, then irradiating the second resin layer through a mask defining a second level of the component and dissolving the non-irradiated areas of the second resin layer to form a mould comprising a first and a second level); 
Galvanically depositing a metal in the apertures of the multi-level resin mould [0068], Figure 10 (= depositing by electroforming a metallic layer in the mould from the first conductive layer to form the component, the layer substantially reaching the upper surface of the second photosensitive resin layer);
Removing the substrate, first conductive layer and resin (Figures 11-13) (= successively removing the substrate, the first conductive layer and the resin to release the component). Regarding any order of performing the removal, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C). 
Fiaccabrino fails to disclose the claimed hot stamping the first resin layer.
In the same or similar field of forming microstructures using LIGA technique (i.e. a lithographic, electroplating and molding technique) (p. 431 “II The LIGA Technique”), Bacher discloses the technique including a molding process whereby a molding material is formed over an adhesion layer and metal film on a substrate and subsequently a LIGA molding tool is used along with heat (i.e. hot stamping) to impress a structure to the molding material under vacuum (p. 434 bottom left col. – right col.).  Bacher discloses that the use of molding techniques opens the path to microsystem manufacturing by combining two different technologies on one single substrate in quasi-monolithic integration (p. 435).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising hot stamping a resin layer because Bacher teaches that molding using heat and a stamping tool combined with lithography and electroplating provides the possibility to produce movable microstructures functionally connected with CMOS circuits on a processed silicon wafer without impairing the integrated circuits (p. 435, left col.). Regarding the ordering difference of claim 2 including the hot stamping following the applying a second photosensitive resin layer, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C). Regarding the claimed “timepiece component” of the preamble, the terms are not particularly structurally limiting.  The microstructures of either Fiazzabrino or Bacher are capable of producing timepiece components such as micromechanical machines.
Regarding claims 3-4, Bacher discloses the technique including a molding process whereby a molding material is formed over an adhesion layer and metal film on a substrate and subsequently a LIGA molding tool is used along with heat (i.e. hot stamping) to impress a structure to the molding material under vacuum (p. 434 bottom left col. – right col.).   
Regarding claims 5-6, Bacher discloses that the polymer molding material is heated beyond its glass transition temperature (p. 434 right col.).  Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claims 9-12, instant claim 9 indicates that the step “d” is optional and therefore not required.  
Regarding claim 13, Fiaccabrino discloses the conductive layer comprising chromium or titanium covered with a gold or copper layer [0047].  
Regarding claim 12a, Fiaccabrino discloses the substrate comprising silicon [0047]. 
Regarding claims 13a-14, Fiaccabrino discloses forming a conductive layer which is a tenth of a micron which falls within the nanometer range claimed. Moreover, Fiaccabrino [0052] and Bacher (abstract) disclose the formation of microsystems including dimensions below 1 micron.  
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiaccabrino et al. (US 2011/0146070) in view of Bacher et al. (“The LIGA technique and its potential for microsystems – a survey”, IEEE Transatctions on Industrial Electronics, Vol. 42, No. 5, 1995) and in further view of Cohen (US 6,027,630). 
Regarding claims 7-8, the combination of Fiazzabrino and Bacher does not disclose wherein the stamp has a relief print as claimed.
In the same or similar field of forming microstructures using electroplating and molding, Cohen discloses utilizing relief printing to fabricate electroplated articles (Col. 12 lines 23-41). Cohen discloses one method including applying a photoresist to a relief pattern and pressing the relief pattern and photoresist pattern against a support such that the photoresist pattern adheres to the support or alternatively, forming a relief pattern on a support or durable photoresist, stamping to make and unmate and curing the liquid photoresist material.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a relief pattern as claimed because Cohen discloses that a relief pattern may be combined with a stamping process to produce the desired pattern on a support substrate which is combinable with electroplating.  Cohen teaches the relief pattern being pressed directly against the surface of the substrate. Regarding claim 8, given the combination of cited prior art, the claimed wherein said stamp print defines such at least a first level of the component would necessarily be present given the combination of molding and patterning.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 10143126 – stencil mask, conductive ink 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795